IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                               No. 02-60041



JARVAUGHN B. ROGERS;
ROY LOVELACE;
FIRST CAPITAL HOME IMPROVEMENTS, INC.,

                                                Plaintiffs-Appellants,

                                   versus

UNITED STATES OF AMERICA,
OPERATING THROUGH THE UNITED STATES
DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,

                                          Defendant-Appellee.


            Appeal from the United States District Court
              For the Northern District of Mississippi


                              (4:01-CV-6-P-B)

                             January 13, 2003

Before HIGGINBOTHAM and DAVIS, Circuit Judges, and HUDSPETH*,
District Judge.

PER CURIAM:**

     We affirm for essentially the reasons stated by the trial
court.




      *
        District Judge of the Western District of Texas, sitting by
designation.

      **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.